DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/975,836 filed on 3/31/2022 with effective filing date 2/26/2018. Claims 1-13, & 16-22 are pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-13 & 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Algorithm Description of Join Exploration Test Model 7 (IDS) in view of Kwak et al. US 2016/0080745 A1 and Sadafale et al. US 2016/0119650 A1. 
Per claims 1-2, Chen et al. discloses an apparatus for coding a block of video data, comprising:
a memory, and a processor, configured to: determine whether motion vectors of horizontally and vertically neighboring sub-blocks of a current sub-block of a video coding block are different than a motion vector for the current sub-block (section 2.3.4, e.g. Pn is generated based on motion vector of vertically (horizontally) neighboring sub-block, samples in the same row of Pn are added to PC with same weighting factor); filter prediction pixels of said neighboring sub-blocks having different motion vectors than said current sub-block motion vector along with a current prediction of the current sub-block to generate a filtered prediction for the subblock (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block).
	Chen et al. fails to explicitly disclose wherein a number of prediction pixels to be filtered is different for each direction.
	Kwak et al. however teaches wherein a number of prediction pixels to be filtered is different for each direction (para: 55-56 & fig. 3, e.g. a direction is positioned between a left restoration pixel and an upper restoration pixel according to respective directions and the prediction pixel is generated by using values of two pixels with respect to a value of a position applied to the direction; when the prediction for generating the residual signal is performed according to each prediction direction (mode), an accurate prediction value is acquired by applying DCT-IF filtering in order to acquire the accurate prediction value).
Therefore, in view of disclosures by Kwak et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Kwak et al. in order to enable minimizing size of the residual signal and improving compression performance. 
	Chen et al.in view of Kwak et al. fails to explicitly disclose wherein the determining is based on checking the neighboring sub-blocks by pairs of neighboring sub-blocks and the pairs of neighboring sub-blocks include a first pair of horizontally neighboring sub-blocks left and right of the current sub-block and a second pair of vertically neighboring sub-blocks above and below the current sub-block, encode said sub-block using said filtered prediction.
	Sadafale et al. however in the same field of endeavor teaches wherein the determining is based on checking the neighboring sub-blocks by pairs of neighboring sub-blocks and the pairs of neighboring sub-blocks include a first pair of horizontally neighboring sub-blocks left and right of the current sub-block and a second pair of vertically neighboring sub-blocks above and below the current sub-block and encode said sub-block using said filtered prediction (para: 50-51,& fig. 9-10, e.g. any suitable combination of two rows or columns from a filtering sub-block may be used; in some embodiments, the filter on/off decision for a four sample vertical boundary segment in a top filtering sub-block or for a four sample horizontal boundary segment in a left filtering sub-block; for the vertical boundary between sample blocks 910 and 912 and samples 902 and 903 correspond to the dotted rectangles in the bottom 8.times.4 portion of the block in FIG. 7).
	Therefore, in view of disclosures by Sadafale et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al., Kwak et al. and Sadafale et al. in order to enable determining sizes of transforms units and prediction units for a coding unit (CU) by a video encoder during prediction based on minimization. 
Per claims 3-4, Chen et al. discloses an apparatus for coding a block of video data, comprising: 
a memory, and a processor, configured to: determining whether motion vectors of horizontally and vertically neighboring sub-blocks of a current sub-block of a video coding block are different than a motion vector for the current sub-block (section 2.3.4, e.g. Pn is generated based on motion vector of vertically (horizontally) neighboring sub-block, samples in the same row of Pn are added to PC with same weighting factor); filter prediction pixels of said neighboring sub-blocks having different motion vectors than said current sub-block motion vector along with a current prediction of the current sub-block to generate a filtered prediction for the subblock (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block). 
	Chen et al. fails to explicitly disclose wherein a number of prediction pixels to be filtered is different for each direction. 
	Kwak et al. however teaches wherein a number of prediction pixels to be filtered is different for each direction (para: 55-56 & fig. 3, e.g. a direction is positioned between a left restoration pixel and an upper restoration pixel according to respective directions and the prediction pixel is generated by using values of two pixels with respect to a value of a position applied to the direction; when the prediction for generating the residual signal is performed according to each prediction direction (mode), an accurate prediction value is acquired by applying DCT-IF filtering in order to acquire the accurate prediction value).
Therefore, in view of disclosures by Kwak et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Kwak et al. in order to enable minimizing size of the residual signal and improving compression performance. 
Chen et al. in view of Kwak et al. fails to explicitly disclose wherein the determining is based on checking the wherein the determining is based on checking the neighboring sub-blocks by pairs of neighboring sub-blocks and the pairs of neighboring sub-blocks include a first pair of horizontally neighboring sub-blocks left and right of the current sub-block and a second pair of vertically neighboring sub-blocks above and below the current sub-block and decode said sub-block using said filtered prediction.
Sadafale et al. however in the same field of endeavor teaches wherein the determining is based on checking the wherein the determining is based on checking the neighboring sub-blocks by pairs of neighboring sub-blocks and the pairs of neighboring sub-blocks include a first pair of horizontally neighboring sub-blocks left and right of the current sub-block and a second pair of vertically neighboring sub-blocks above and below the current sub-block and decode said sub-block using said filtered prediction (para: 50-51,& fig. 9-10, e.g. any suitable combination of two rows or columns from a filtering sub-block may be used; in some embodiments, the filter on/off decision for a four sample vertical boundary segment in a top filtering sub-block or for a four sample horizontal boundary segment in a left filtering sub-block; for the vertical boundary between sample blocks 910 and 912 and samples 902 and 903 correspond to the dotted rectangles in the bottom 8.times.4 portion of the block in FIG. 7).
	Therefore, in view of disclosures by Sadafale et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al., Kwak et al. and Sadafale et al. in order to enable determining sizes of transforms units and prediction units for a coding unit (CU) by a video encoder during prediction based on minimization. 
Per claims 5 & 16, Chen et al. further teaches the method of Claim 3, wherein the filtering comprises using a prediction from a left or a top sub-block for two first pixels or two first lines, respectively, of the sub-block being predicted (section 2.3.4, e.g. small MC blocks for which only two rows/cloumns of Pn are added to Pc). 
Per claims 6 & 17, Chen et al. further teaches the method of Claim 3, wherein s the filtering comprises using a prediction from a right or a bottom sub-block for two last pixels or two last lines, respectively, of the sub-block being predicted (section 2.3.4, e.g. small MC blocks for which only two rows/columns of Pn are added to Pc).
Per claims 7 & 18, Sadafale et al. further teaches the method of Claim 3, wherein the filtering comprises using one neighboring sub-block prediction when another one of said corresponding horizontal or vertical pairs of motion vectors is the same as the motion vector of said sub-block (para: 49).
Per claims 8 & 19, Chen et al. further teaches the method of claim 5, wherein the two first pixels or two first lines of said sub-block prediction are filtered using a prediction from a left or a top neighboring sub-block, respectively, when a size of a block comprising said sub-block is less than a particular size (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc).
Per claims 9 & 20, Chen et al. further teaches the method of Claim 3, wherein the filtering comprises using a prediction from a left or a top sub-block for a first pixel or first line, respectively, of the sub-block being predicted (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc).
Per claims 10 & 21, Chen et al. further teaches the method of Claim 3, wherein the filtering comprises using a prediction from a right or a bottom sub-block for a last pixel or last line, respectively, of the sub-block being predicted (section 2.3.4, e.g. besides current motion vectors, motion vectors of four connected neighboring sub-block, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block).
Per claims 11 & 22, Chen et al. further teaches the method of Claim 3, wherein the filtering comprises two pixels or two lines of a sub-block being filtered for predictions corresponding to blocks comprising said sub-block larger than a particular size and one pixel or one line being filtered for predictions corresponding to blocks comprising said sub-block smaller than a particular size (section 2.3.4, e.g. small MC blocks (when height or width of the coding block is equal to 4 or a Cu is coded with sub-CU mode) for which only two rows/columns of Pn are added to Pc). 
Per claim 12, Chen et al. further teaches the method of Claim 3, wherein said current sub-block is part of a coding unit (fig. 13, e.g. coding unit).
Per claim 13, Sadafale et al. further teaches a non-transitory computer readable medium containing data content generated according to the method of Claim 1, for playback (fig. 14, e.g. video stream).
Response to Arguments
7.	Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
Applicant assert on page 7, for claim 1-4, Chen et al. in view of Sadafale fails to teach, “wherein a number of prediction pixels to be filtered is different for each direction". 
Examiner respectfully suggests that the limitations number can be different for each direction and for each sub-block. It is defined from two opposite neighbors, if both are available with a different motion vector than the one for the current sub-block, then 2 lines/columns are filtered from each neighbor, if only one is available, then 4 lines/columns are filtered from this available neighbor, to be incorporated to the claims for better clarification. 


8.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Puri US 2015/0229926 A1, e.g. a technique for video coding may include obtaining first and second video data for entropy encoding such that the first and second video data comprise 
different data types.
	Hsieh et al. US 10999594 B2, e.g. a search area for performing the IBC prediction for a 
current block of the video data can be extended to include the one or more VSAs.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Irfan Habib/Examiner, Art Unit 2485